EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 23 February 2021. Claims 2-8, 12-13, 17-18, 22-24, 26-28 and 30-32 are currently pending.
Drawings
	The drawings received on 23 February 2021 are accepted by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross Spencer Garsson on 02 March 2022.
The application has been amended as follows: 
Claim 3 has been amended as follows:
	In line 11, the phrase “anterior portion and at the anterior portion” now reads:
--anterior-portion and at an anterior portion--
	In line 18, the phrase “the first opened position” now reads:
--the at least one opened position--
	In line 22, the phrase “the second separator position” now reads:
--the second spindle position--
	

--the second spindle position--
Claim 6 has been amended as follows:
	In lines 11-12, the phrase “the first opened position” now reads:
--the at least one opened position--
	In line 17, the phrase “the spindle” now reads:
--the at least one spindle--
Claim 17 has been amended as follows:
	In line 1, the phrase “wherein is the cage is” now reads:
--wherein the cage is--
Claim 22 has been amended as follows:
	In line 1, the phrase “method of claim 1” now reads:
--method of claim 32--
Claim 23 has been amended as follows:
	In line 1, the phrase “method of claim 1” now reads:
--method of claim 32--
Claim 24 has been amended as follows:
	In line 1, the phrase “method of claim 1” now reads:
--method of claim 32--
Claim 32 has been amended as follows:
	In line 8, the phrase “the anchoring system” now reads:
--the anchoring mechanism--
	In lines 8-9, the phrase “the anchoring system” now reads:

	In line 10, the phrase “a superior anchoring section that having” now reads:
--a superior anchoring section having--
	In line 18, the phrase “posterior portion” now reads:
--posterior-portion--
	In line 26, the phrase “the the superior-anchoring-section anterior portion” now reads:
--the superior-anchoring-section anterior-portion--
	In lines 27-28, the phrase “anterior portion” now reads:
--anterior-portion--
	In line 33, the phrase “the spindle” now reads:
--the at least one spindle--
	In line 36, the phrase “the spindle” now reads:
--the at least one spindle--
	In line 41, the phrase “the cage implant” now reads:
--the medical implant--
	In line 43, the phrase “the spindle” now reads:
--the at least one spindle--
Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a method comprising (a) positioning a medical implant between a first vertebrae and a second a medical implant body having a superior surface facing the first vertebrae and an inferior surface facing the second vertebrae, (iii) the medical implant further comprises an anchoring mechanism, wherein the anchoring mechanism comprises (A) a superior anchoring section having an anterior portion of the superior anchoring section (superior-anchoring-section anterior-Application Serial No.: TBDportion) and a posterior portion of the superior anchoring section (superior-anchoring-section posterior-portion), (B) an inferior anchoring section having an anterior portion of the inferior anchoring section (inferior-anchoring-section anterior- portion) and a posterior portion of the inferior anchoring section (inferior-anchoring-section posterior-portion), wherein (I) the superior-anchoring-section posterior-portion is pivotably connected to the inferior-anchoring-section posterior-portion at a pivot joint connected to and stationary relative to the medical implant body, and such that the superior-anchoring-section anterior-portion and the inferior-anchoring-section anterior-portion can move pivotably away from one another, and (II) the anchoring mechanism is in a closed position in which the superior-anchoring-section anterior-portion is in close proximity to the inferior-anchoring-section anterior-portion, and (C) at least one spindle or lead screw that is operable to move the anchoring mechanism from the closed position to at least one opened position, (b) coupling a rotating tool to at least one of the at least one spindle or lead screw, (c) using the rotating tool to rotate the at least one spindle or lead screw to move the anchoring Application Serial No.: TDmechanism from the closed position to one of the at least one opened position, wherein (i) the rotation of the at least one spindle or lead screw causes the superior-anchoring- section anterior-portion to move in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: Armstrong et al. (U.S. Patent 8,080,062) disclose an invention closely resembling that of the current application; however, fail to explicitly disclose the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775